       Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 1 of 19



Elliot Gale (Bar #1119904)
egale@gajplaw.com
Gale, Angelo, Johnson, & Pruett, P.C.
1430 Blue Oaks Blvd., Ste. 250
Roseville, CA 95747
916-290-7778 ph
916-721-2767 fax
Attorneys for Plaintiff
John Wappler


                                 UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF WISCONSIN

                                             CASE NO. 3:21-cv-00136
John Wappler

                          Plaintiff,         COMPLAINT FOR DAMAGES:

       v.                                      1. Violation of Fair Credit Reporting Act

TransUnion, LLC; Experian Information
Solutions, Inc.; Kohler Credit Union; and
LendingClub Corporation

                          Defendants.




       COMES NOW Plaintiff John Wappler, an individual, based on information and belief, to
allege as follows:

                                        INTRODUCTION
   1. This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b), 15 U.S.C.
       § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A)), 15 U.S.C. § 1681i(a)(4)), and15 U.S.C.
      §1681i(a)(5)(A)).
   2. Plaintiff seeks redress for the unlawful and deceptive practices committed by the
       Defendants in connection with their inaccurate, misleading, or incomplete reporting of
       Plaintiff’s debts included and discharged in Plaintiff’s Chapter 13 bankruptcy.


                                                1
         Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 2 of 19




     3. Defendant Kohler Credit Union (hereinafter “KCU”) is reporting Plaintiff’s account as
         a collections/charge-off account despite being included and discharged in Plaintiff’s
         chapter 13 bankruptcy.
     4. KCU’s reporting was updated to confirm the charge off/collection notation after entry
         of Plaintiff’s chapter 13 discharge.
     5. Similarly, Defendant LendingClub Corporation is reporting Plaintiff’s account as
         charged off and “transferred or sold.” However, LendingClub did not report who it
         sold or transferred the debt to despite being required to do so and no other tradeline on
         Plaintiff’s credit report appears linked to the LendingClub account.
     6. As a result, Plaintiff’s discharged debt remains untraceable and appears that Plaintiff is
         still obligated to pay the charged-off amount.
     7. Such reporting is wholly inaccurate, misleading, and adversely impacts Plaintiff’s
         credit worthiness.
     8. Plaintiff’s credits score has been adversely impacted by the reporting.
     9. Plaintiff’s credit reports have been disseminated to third parties since the entry of his
         discharge and Plaintiff has been unable to obtain favorable interest rates as a result of
         the reporting by KCU and LendingClub.
     10. The United States Congress has found the banking system is dependent upon fair and
         accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the
         banking system, and unfair credit reporting methods undermine the public confidence,
         which is essential to the continued functioning of the banking system.
                                  JURISDKCUTION & VENUE

     11. Plaintiff re-alleges and incorporates herein by this reference the allegations in each and
         every paragraph above, fully set forth herein.
     12. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 15 U.S.C. §
         1681
     13. This venue is proper pursuant to 28 U.S.C. §1391(b)(1).
     14. Plaintiff is a resident of the State of Wisconsin and resides within this judicial district.
//
//


                                                    2
   Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 3 of 19




                             GENERAL ALLEGATIONS
15. Plaintiff alleges that each and every defendant data furnisher was included in Plaintiff’s
   Chapter 13 bankruptcy filing or had notice of Plaintiff’s bankruptcy filing and
   discharge.
16. Plaintiff alleges that KCU and LendingClub received notice of Plaintiff’s chapter 13
   filing or had reason to know of Plaintiff’s bankruptcy filing and discharge.
17. Plaintiff alleges that each and every Defendant is familiar with credit reporting industry
   standards and subscribes thereto.
18. Plaintiff alleges that each and every Defendant understands that deviation from credit
   reporting industry standards can and often does result in denial of credit, higher interest
   rates, and prompts those making credit decisions to draw a more negative inference
   from the reported data than if the Defendant reported in accordance with the recognized
   industry standard.
19. Plaintiff alleges that all actions alleged herein by Defendants were done knowingly,
   intentionally, and in reckless disregard for credit reporting industry standards in an
   attempt to purposefully undermine Plaintiff’s ability to reorganize and repair Plaintiff’s
   FICO Score.
20. In the alternative Plaintiff alleges that each and every Defendant’s actions was the
   result of reckless policies and procedures that inevitably led to inaccurate, misleading,
   or incomplete credit reporting.
                   FICO, Inc.
21. FICO is a leading analytics software company with its principal headquarters located in
   San Jose California. FICO has over 130 patents related to their analytics and decision
   management technology, and regularly uses mathematical algorithms to predict
   consumer behavior including credit risk.
22. The FICO Score has become the standard measure of consumer credit risk in the United
   States and is used in ninety percent of lending decisions.




                                              3
   Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 4 of 19




23. A FICO score consists of a three-digit number summarizing a consumer’s credit risk or
   likelihood to repay a loan. FICO periodically updates its scoring models resulting in
   multiple FICO Score versions.
24. Base FICO Scores range from 300 to 850, while industry-specific FWICO Scores range
   from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood
   of default.
25. Different lenders use different versions of FICO Scores when evaluating a consumer’s
   credit worthiness.
26. There are 28 FICO Scores that are commonly used by lenders.
27. A consumer’s FICO Score is calculated based solely on information in consumer credit
   reports maintained at credit reporting agencies (CRAs).
28. The three largest CRAs are Experian Information Solutions, Inc.; Equifax, Inc. and
   Transunion, LLC.
29. FICO does not control what information is provided on a consumer’s credit report.
   Instead, the scoring models or algorithms are based on the premise that information
   provided by the CRAs is accurate and complies with credit reporting industry
   standards.
30. There are five key factors that a FICO Score considers: 1) Payment History 2) Amount
   of Debt 3) Length of Credit History 4) New Credit and 5) Credit Mix.
31. Each of the five factors is weighted differently by FICO.
32. 35% of a consumer’s FICO Score relates to payment history, 30% relates to the amount
   of debt, 15% relates to the length of credit history, 10% relates to new credit, and the
   last 10% relates to a consumer’s credit mix or the different types of debts reported.
33. Payment history refers to whether a consumer has paid their bills in the past, on time,
   late or missed payments. The more severe, recent, and frequent the late payment
   information, the greater the impact on a FICO Score. Public record items such as
   bankruptcy, foreclosure, judgments, and wage garnishments are also considered part of
   a consumer’s payment history.


                                             4
   Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 5 of 19




34. In factoring the severity of delinquent payments, a FICO Score considers how late the
   payment continues to be, how much is owed, how recently this occurred, and how
   many delinquent accounts exist.
35. Once a delinquent account has been remedied the longer the account stays current the
   more a consumer’s FICO Score should increase.
36. FICO Scores are entirely dependent upon information provided by data furnishers
   (DFs) to CRAs.
37. The FICO scoring formula treats both Chapter 7 and Chapter 13 Bankruptcies similarly
   in terms of their impact on one’s FICO Score. Specifically, both Chapters have the
   same level of severity with respect to their FICO Score and for both, FICO uses the
   FILING DATE to determine how long ago the bankruptcy took place.
         e-OSCAR
38. E-OSCAR is the web-based Metro 2 compliant system developed by Experian
   Information Solutions, Inc.; Equifax, Inc.; TransUnion, LLC and Innovis that enables
   DFs and CRAs to create and respond to consumer credit disputes.
39. When a consumer sends a dispute letter to a CRA the CRA then sends an automated
   credit dispute verification (ACDV) via e-Oscar to the DF.
40. The ACDV contains within it Metro 2 codes next to certain data fields associated with a
   credit file e.g. “Account Type” “07” (07 in Metro 2 refers to a Charge Account).
41. regarding a consumer’s credit worthiness.

           Metro 2
42. The Consumer Data Industry Association is an international trade association
   representing the consumer credit, mortgage reporting, employment and tenant screening
   and collection service industries.
43. The credit reporting industry has adopted a standard electronic data reporting format
   called the Metro 2 format. The Metro 2 format was developed by the CDIA in an effort
   to universally report debts in a particular manner that is understood to be the most
   accurate way in which to report a debt. Specifically, Metro 2 format was designed to



                                            5
   Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 6 of 19




   allow reporting of the most accurate and complete information on consumer’s credit
   history.
44. The CDIA’s Metro 2 format is the credit reporting industry standard for accurate credit
   reporting.
45. The credit reporting industry at large depends upon Metro 2 and the CDIA’s
   recommendations for reporting debt accurately.
46. The CDIA is the expert on accurate credit reporting. In support of her allegations
   Plaintiff avers the following:
       a. The CDIA offers a FCRA certificate program for all CRAs.
       b. The CDIA offers a FCRA awareness program for all CRAs.
       c. The CDIA offers a FCRA Certificate program for DFs.
       d. The CDIA offers a FCRA awareness program for DFs.
       e. The CDIA offers a Metro 2 Learning system to provide detailed instructions on
           the use of Metro 2 format to ensure understanding of the reporting guidelines for
           each field of the Metro 2 Format as well as the relationship between multiple
           fields.
       f. The CDIA hosts workshops developed and authorized by Equifax, Experian,
           Innovis, and Transunion.
       g. The CDIA developed a credit reporting resource guide for accurately reporting
           credit.
47. The CDIA’s Metro 2 is accepted by all CRAs.
48. The credit reporting accepted industry standards for reporting Metro 2 accurately are
   found in the CDIA’s credit reporting resource guide (CRRG).
49. The CRRG outlines the industry standards for most accurately reporting debts using
   Metro 2.
50. The three main credit bureaus helped draft the CRRG.
51. The CRRG is not readily available to the public. It can be purchased online for $229.45.




                                            6
    Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 7 of 19




52. Even if a buyer is ready willing and able to pay for the CRRG, the CDIA will NOT grant
   access to the guide unless the buyer represents an organization included in the Metro 2
   Access Policy.
53. When FICO calculates credit scores the algorithms use Metro 2 information based on
   industry standards established by the CDIA.
54. The algorithms used by FICO in determining a consumer’s credit score are premised on
   the Metro 2 data received comporting with the CDIA’s recommendations for accurate
   credit reporting.
55. If the Metro 2 data received by FICO deviates from industry standards an inaccurate or
   incorrect FICO Score results. If the resulting FICO Score is lower a consumer will be
   considered a higher credit risk resulting in less favorable lending terms.
56. All three major CRAs are members of the CDIA
57. The CDIA is on record that they know, understand, and accept mortgages are generally
   non-dischargeable under 11 U.S.C. §1328(c)(1) and 11 U.S.C. § 1322(b)(5).
           Consumer Information Indicator
58. When a consumer files for bankruptcy protection certain credit reporting industry
   standards exist.
59. Certain Metro 2 data is regularly expected and calculated by FICO when determining a
   consumer’s credit worthiness.
60. The Consumer Information Indicator (CII) is a critical field in the Metro 2 Format that
   indicates a special condition that applies to a specific consumer.
61. Under Metro 2 the CII must be reported only on the consumer to whom the information
   applies.
62. It is the credit reporting industry standard to report a very specific CII upon the filing of
   a consumer bankruptcy.
63. In the consumer bankruptcy context CII Metro 2 Code “A” denotes that a petition for
   Chapter 7 has been filed, is active, but no discharge has been entered.




                                              7
    Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 8 of 19




64. CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed, is active, but
   no discharge entered. This is usually translated on a consumer credit report as “Wage
   Earner Plan” or “WEP” in the “Account Status” portion of a trade line. Such reporting
   alerts any potential lender that the account is no longer in a collectable status but is being
   handled by a Chapter 13 trustee.
65. The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed but the
   chapter is undesignated/unknown.
66. The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been discharged.
67. The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been discharged.
68. The CII field is a critical field for consumers and directly relates to and impacts a
   consumer’s credit worthiness.
69. The result lowers a consumer’s credit score and makes a consumer appear much less
   credit worthy.
           Transferring Accounts
70. Accounts that appear on a consumer’s credit report should tell a story about the history
   of the account and its ultimate disposition.
71. When creditors improperly transfer accounts, a consumer’s account story becomes
   disorganized, confusing, and in the instant case, results in a consumer being incorrectly
   labeled as less credit worthy because a debt that can no longer be collected upon remains
   on a credit report in a collectable manner.
72. The CRRG’s guidelines for transferring or selling accounts is simple but rarely followed
   by data furnishers.
73. There are two contemplated ways in which an account can be sold or transferred under
   the CRRG.
74. The first results in a single trade line that provides all the details of the original account
   as well as the name and servicer/collector on the transferred account.
75. The second results in two tradelines that contain the account’s entire history.




                                               8
     Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 9 of 19




 76. The preferred method, and most accurate way in which to report an account is for one
     single tradeline to be reported with the entire account history contained within that
     tradeline.
 77. The preferred method involves replacing or updating the original tradeline with the new
     account / servicer information, with the original creditor information listed in the
     corresponding parts of the overall tradeline.
 78. The second contemplated method results in two tradelines with both the original tradeline
     reporting the account history up until the transfer/sale and the new account/tradeline
     picking up where the transfer left off.
 79. The original creditor must list who the new servicer/owner of the account is and the new
     creditor must list the original creditor somewhere in the tradeline information.
 80. Reporting that way under the second method allows potential lenders to trace the history
     of the account and allow a complete story of the consumers account to appear on the
     credit report.
 81. The CRRG does not contemplate, suggest, or otherwise imply a hypothetical outside the
     two methods listed herein.
 82. Specifically, the CRRG does not contemplate a situation where accounts are simply
     transferred without all information being converted into a new account or a second
     traceable tradeline appearing without any traceable information.
 83. The CRRG is clear that parties involved in the transfer or sale of accounts need to
     communicate to ensure accurate and complete reporting.
          Plaintiffs Bankruptcy Filing
 84. Plaintiff filed for Chapter 13 bankruptcy protection on August 17, 2017 in order to
     discharge various debts and improve Plaintiff’s credit worthiness and FICO Score.
 85. Plaintiff received his Chapter 13 discharge on September 18, 2020.
86. On October 26, 2020 Plaintiff ordered a credit report from Experian, Equifax, and
    TransUnion to ensure proper reporting by Plaintiff’s creditors after entry of his
    discharge.




                                               9
      Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 10 of 19




87.   Plaintiff noticed several different trade lines on the October 26, 2020 credit report all
      reporting inaccurate, misleading, or incomplete information that did not comply with
      credit reporting industry standards.
88.   An account with KCU reported Plaintiff’s account as in collections and charged-off
      rather than included/discharged in bankruptcy.
89.   Another account with LendingClub was reporting Plaintiff’s account as in collections
      and charged-off rather than included/discharged in bankruptcy.
90.   In response, Plaintiff disputed the inaccurate KCU and LendingClub tradelines via
      certified mail with Experian, Equifax, and TransUnion on October 27, 2020.
91.   Plaintiff’s dispute letter specifically put defendants KCU and LendingClub on notice
      that Plaintiff had filed for bankruptcy and that the account should not be listed as
      charged-off.

92. Plaintiff is informed and believes that each CRA received Plaintiff’s dispute letter and
      in response sent Plaintiff’s dispute to each DF via an ACDV through e-OSCAR.
93. On December 2, 2020 after the statutory time period had elapsed for Plaintiff to receive
      a reinvestigation report from the CRAs, Plaintiff ordered a second credit report from
      Experian, TransUnion Equifax for the sole purpose to ensure Plaintiff’s accounts had in
      fact been updated.
94.   The KCU and LendingClub accounts listed above had not been updated and were still
      appearing on Plaintiff’s Experian and TransUnion reports and reporting the account
      was charged-off rather than included/discharged in bankruptcy.
      Inaccuracy – KCU
95.   Plaintiff was frustrated to see that Defendant KCU did not properly update the account
      but instead continued to report Plaintiff’s account as being charged off.
96.   KCU’s failure to update the account makes it appear as though KCU is still owed
      money and can collect on the account.
97.   There is no information regarding the KCU that would inform potential lenders or
      anyone else viewing the credit report that the account has been included/discharged in
      bankruptcy.


                                                10
      Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 11 of 19




98.   Instead, KCU’s reporting makes it seem as if the debt is still outstanding and that
      Plaintiff is still liable for the account, despite Plaintiff receiving a bankruptcy
      discharge.
99.   Therefore, it appears that KCU can still collect against Plaintiff and that Plaintiff is
      ultimately responsible for the KCU liability.
              Willfulness
100. This was not a negligent act by Defendant KCU but instead an intentional act to
      purposefully undermine Plaintiff’s ability to effectively restore Plaintiff’s credit
      through bankruptcy.
101. KCU is not following industry standards and is instead reporting incorrect information
      with the hope that Plaintiff will make a payment on the account.
102. Once KCU received Plaintiff’s dispute rather correct the date opened KCU instead
      ignored the dispute and continued to report the inaccurate information.
103. Plaintiff believes the reporting of the inaccurate and misleading information was done
      by KCU in order to have him make a payment on the account in order to have the
      negative information removed from his credit report.
104. KCU confirmed the tradeline as recently as November 1, 2020 to verify the charge-off
      notation. The update was done months after entry of Plaintiff’s discharge.
105. Such a scheme directly undermines the integrity of not only the bankruptcy court but
      also the integrity of the credit reporting system at large.
      Inaccuracy – LendingClub
106. Plaintiff was frustrated to see that Defendant LendingClub did not properly update the
      account but instead continued to report Plaintiff’s account as being charged off.
107. LendingClub’s failure to update the account makes it appear as though LendingClub is
      still owed money and can collect on the account.
108. There is no information regarding the LendingClub that would inform potential lenders
      or anyone else viewing the credit report that the account has been included/discharged
      in bankruptcy.


                                                 11
     Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 12 of 19




109. Instead, LendingClub’s reporting makes it seem as if the debt is still outstanding and
     that Plaintiff is still liable for the account, despite Plaintiff receiving a bankruptcy
     discharge.
110. Therefore, it appears that LendingClub can still collect against Plaintiff and that
     Plaintiff is ultimately responsible for the LendingClub liability.
111. In addition, to the extent that LendingClub transferred or sold its account, it failed to
     list who it sold or transferred the account to on the tradeline.
112. No other tradeline on Plaintiff’s TransUnion or Experian credit reports contain any
     subsequent account information related to the LendingClub account.
113. LendingClub has failed to list who the debt was transferred to and simply lists the
     account as “charged off” and “transferred/sold” without any additional information.
114. Given that only a single tradeline exists with respect to Plaintiff’s debt, LendingClub
     should have updated the CII on Plaintiff’s account to reflect that the debt was
     discharged.
             Willfulness
115. This was not a negligent act by Defendant LendingClub but instead an intentional act to
     purposefully undermine Plaintiff’s ability to effectively restore Plaintiff’s credit
     through bankruptcy.
116. LendingClub is not following industry standards and is instead reporting incorrect
     information with the hope that Plaintiff will make a payment on the account.
117. Once LendingClub received Plaintiff’s dispute rather correct the date opened
     LendingClub instead ignored the dispute and continued to report the inaccurate
     information.
118. Plaintiff believes the reporting of the inaccurate and misleading information was done
     by LendingClub in order to have him make a payment on the account in order to have
     the negative information removed from his credit report.




                                                12
     Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 13 of 19




119. To the extent that LendingClub allegedly transferred the account, LendingClub
     transferred the account without following proper transferring procedure. LendingClub
     did not indicate the party that received the account.
120. Such a scheme directly undermines the integrity of not only the bankruptcy court but
     also the integrity of the credit reporting system at large.
             Damages
121. As a result of the incorrect reporting, Plaintiff has suffered economic loss, diminished
     credit, emotional harm, and excessive stress resulting in doubt as to the effectiveness of
     the Bankruptcy Code.
122. Plaintiff is frustrated and annoyed that his credit has not improved since the discharge of
     his chapter 13 bankruptcy as he believed the accounts with KCU and LendingClub were
     discharged.
123. Plaintiff’s anxiety and stress has increased significantly as he learned that KCU and
     LendingClub accounts were not acknowledging the bankruptcy discharge and believes
     that both KCU and LendingClub can still collect on the account.
124. Plaintiff’s credit score has remained at a low level as a result of the KCU and
     LendingClub reporting, preventing him from rebuilding his credit and impacting his
     ability to obtain a more favorable interest rate on extensions of credit.
125. The actions of TransUnion, Experian, LendingClub, and KCU as alleged herein are acts
     in violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b).


                                FIRST CAUSE OF ACTION
                   (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                                        Against Defendants)

     Experian and TransUnion – Failure to Assure Credit Reporting Accuracy.

126. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
     above as though fully set forth herein.




                                                 13
     Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 14 of 19




127. Experian and TransUnion violated 15 U.S.C. § 1681e(b) by failing to establish and/or to
     follow reasonable procedures to assure maximum possible accuracy in the preparation of
     Plaintiff’s credit reports and credit files it published and maintained concerning Plaintiff.
128. Had Experian and TransUnion maintained reasonable procedures to assure maximum
     accuracy Experian and TransUnion would never have allowed Defendants KCU and
     LendingClub to report the account as described herein.
129. As a result of Experian and TransUnion’s violation of 15 U.S.C. § 1681e(b), Plaintiff
     suffered actual damages, including but not limited to: diminished credit, damage to
     reputation, embarrassment, humiliation, and other mental and emotional distress.
             Willfulness
130. The violations described herein by Experian and TransUnion was willful, specifically the
     Credit Bureaus have intentionally and purposefully set up a system where inaccuracies
     are not only probable but inevitable.
131. Experian and TransUnion intentionally send consumer disputes to employees who do not
     live within the continental United States.
132. This is done intentionally to hide and or subvert a consumer’s ability to confront
     individual directly responsible for approving accurate reporting.
133. These employees for Defendants Experian and TransUnion receive little to know training
     concerning how to accurately report consumer debt.
134. Instead, these employees are simply instructed to parrot whatever information a data
     furnisher provides regardless of whether or not that information is accurate. See Saez v.
     Trans Union, LLC, 621 F.Supp. 2d 1074, 1083, 1088 (D.Or. 2007); Grigoryan v.
     Experian Info. Sols., Inc., 84 F. Supp. 3d 1044, 1091 (C.D. Cal. 2014); Haykuhi
     Avetisyan v. Experian Info Sols., No. CV 14-05276-AB (ASX)
135. Experian and TransUnion employees are regularly expected to review and approve over
     90 disputes per day rendering less than five minutes to review, investigate, and respond to
     each dispute received.
136. Experian and TransUnion have intentionally setup this system in order to undermine,
     hide, and otherwise frustrate consumers’ ability to properly dispute and correct credit
     reports.



                                              14
     Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 15 of 19




137. Experian and TransUnion knew Plaintiff filed bankruptcy and received a discharge and
     yet somehow allowed KCU and LendingClub to report inaccurately and obviously
     outside of recognized industry standards.
138. Given that Experian and TransUnion helped draft the CRRG, and Plaintiff specifically
     referenced industry guidelines in the dispute letter Experian and TransUnion knew that
     the KCU and LendingClub accounts were not reporting in a manner consistent with
     industry standards i.e. accurate, but chose to do nothing.
139. Consequently, Defendants Experian and TransUnion is liable for punitive damages in an
     amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative,
     Experian and TransUnion were at least negligent, which entitles Plaintiff to recovery
     under 15 U.S.C. § 1681o.
140. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
     fees from Experian and TransUnion in an amount to be determines by the Court pursuant
     to 15 U.S.C. § 1681n and § 1681o.
                             SECOND CAUSE OF ACTION
                (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681s-2(b))
                                      Against Defendants)

     KCU and LendingClub – Failure to Reinvestigate.

141. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
     above as though fully set forth herein.
142. 15 USC 1681s-2(b) and 15 USC 1681i-(a)1 prohibits furnishers from providing any
     information relating to a consumer to any consumer reporting agency if the person knows
     or has reasonable cause to believe that the information is inaccurate or misleading and
     requires a furnisher to update and or correct inaccurate information after being notified
     by a consumer reporting agency of a dispute by a consumer.
143. Defendants KCU and LendingClub violated section 1681s-2(b) by failing to conduct a
     reasonable investigation and re-reporting misleading and inaccurate account information.
144. The CRAs provided notice to KCU and LendingClub that Plaintiff was disputing the
     inaccurate and misleading information, but KCU and LendingClub failed to conduct a
     reasonable investigation of the information.




                                               15
     Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 16 of 19




145. Based on Plaintiff’s dispute, KCU and LendingClub should have known its account was
     included in Plaintiff’s Chapter 13 discharge.
146. The most basic investigation would include a simple review of well-established credit
     reporting industry standards.
147. Plaintiff alleges KCU and LendingClub did not review well established industry
     standards for credit reporting.
148. If KCU and LendingClub had reviewed such standards KCU and LendingClub would
     have both seen its reporting was not in compliance and consequently inaccurate and or
     incomplete.
149. Such an investigation would be unreasonable.
150. Plaintiff also alleges that KCU and LendingClub did not investigate whether Plaintiff
     filed for bankruptcy and whether a discharge was entered, as the tradeline at issue makes
     no reference to a bankruptcy filing.
151. LendingClub, to the extent the account was transferred, should have updated the tradeline
     to provide information regarding which collection agency assumed control over the
     LendingClub account or otherwise provided information on the tradeline that would
     allow Plaintiff to trace the history of the debt.
152. The lack of investigation is unreasonable.
     Experian and TransUnion – Failure to Reinvestigate Disputed Information.

153. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
     above as though fully set forth herein.
154. After Plaintiff disputed the accounts mentioned above, Experian and TransUnion
     were required to conduct a reasonable investigation and to delete any information that
     was not accurate under 15 USC 1681i-(a)1.
155. Experian and TransUnion failed to conduct a reasonable investigation and failed to
     correct the misleading and or inaccurate statements on the account within the
     statutory time frame or at all.
156. Plaintiff alleges that TransUnion and Experian have its own independent duty to
     conduct a reasonable investigation 15 USC 1681i-(a)1.
157. Experian and TransUnion are not passive entities bound to report whatever
     information a data furnisher, such as KCU and LendingClub, provides.

                                                16
     Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 17 of 19




158. Plaintiff alleges that Experian and TransUnion are readily familiar with Metro 2
     guidelines and credit reporting industry standards given that Experian and
     TransUnion helped draft said guidelines.
159. Given the aforementioned, Plaintiff alleges that Experian and TransUnion can and do
     suppress inaccurate information from being reported when DFs provide inaccurate
     information.
160. Experian and TransUnion can and do instruct DFs on how to properly report certain
     accounts from time to time upon request from the DF.
161. Experian and TransUnion failed to conduct a reasonable investigation because any
     basic investigation would have uncovered that certain DFs were not following credit
     reporting industry standards.
162. Experian and TransUnion therefore did not do the most basic investigation regarding
     credit reporting industry standards otherwise the aforementioned would have been
     uncovered and the error corrected.
163. Experian and TransUnion intentionally, willfully or with reckless disregard for
     Plaintiff’s accuracy did no investigation whatsoever given that Experian and
     TransUnion’s general policy is to simply parrot whatever information a data-
     furnishers sends.
164. Such policy and procedure inherently leads to inaccurate information being reported
     and therefore such an investigation is wholly unreasonably and reckless i.e. willful.
                              THIRD CAUSE OF ACTION
                (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
                                      Against Defendants)

     Experian and TransUnion – Failure to Review and Consider All Relevant
     Information.

165. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
     above as though fully set forth herein.
166. Experian and TransUnion violated 15 U.S.C. § 1681i(a)(4) by failing to review and
     consider all relevant information submitted by Plaintiff.
167. As a result of Experian and TransUnion’s violation of 15 U.S.C. § 1681i(a)(4), Plaintiff
     suffered actual damages, including but not limited to, damage to reputation,
     embarrassment, humiliation, and other mental and emotional distress.

                                               17
          Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 18 of 19




     168. The violations by Experian and TransUnion were willful, rendering Experian and
          TransUnion individually liable for punitive damages in an amount to be determines by
          the Court pursuant to 15 U.S.C. § 1681n.
     169. In the alternative, Experian and TransUnion were negligent, which entitles Plaintiff to
          recovery under 15 U.S.C. § 1681o.
     170. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
          fees from Experian and TransUnion in an amount to be determines by the Court pursuant
          to 15 U.S.C. § 1681n and § 1681o.
                                  FOURTH CAUSE OF ACTION
                   (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                                           Against Defendants)

          Experian and TransUnion – Failure to Delete Disputed and Inaccurate
          Information.

     171. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
          above as though fully set forth herein.
     172. Experian and TransUnion violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly
          delete the disputed inaccurate items of information from Plaintiff’s credit file or modify
          the item of information upon a lawful reinvestigation.
     173. As a result of Experian and TransUnion’s violation of 15 U.S.C. § 1681i(a)(5)(A),
          Plaintiff suffered actual damages, including but not limited to, damage to reputation,
          embarrassment, humiliation, and other mental and emotional distress.
     174. The violations by Experian and TransUnion were willful, rendering Experian and
          TransUnion individually liable for punitive damages in an amount to be determines by
          the Court pursuant to 15 U.S.C. § 1681n.
     175. In the alternative, Experian and TransUnion were negligent, which entitles Plaintiff to
          recovery under 15 U.S.C. § 1681o.
     176. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
          fees from Experian and TransUnion in an amount to be determines by the Court pursuant
          to 15 U.S.C. § 1681n and § 1681o.

          Wherefore, Plaintiff prays for judgment as hereinafter set forth.
//


                                                    18
Case: 3:21-cv-00136-wmc Document #: 1 Filed: 02/27/21 Page 19 of 19




                            PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment as follows:
   1. For preliminary and permanent injunctive relief to stop Defendants from
       engaging in the conduct described above;
   2. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n,
   3. Award punitive damages in order to deter further unlawful conduct pursuant to
       15 U.S.C. § 1681n,
   4. Award attorney’s fees and costs of suit incurred herein pursuant to 15 U.S.C. §
       1681n & o,
   5. For determination by the Court that Creditor’s policies and practices are
       unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.; and
   6. For determination by the Court that Creditor’s policies and practices are
       unlawful and in negligent violation of 15 U.S.C. § 1681o.


                                             Gale, Angelo, Johnson, & Pruett, P.C.
Dated: February 27, 2021                     /s/ Elliot Gale
                                             Elliot Gale
                                             Attorney for Plaintiff

                       DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial of this matter by jury.
                                              Gale, Angelo, Johnson, & Pruett, P.C.

Dated: February 27, 2021                     /s/ Elliot Gale
                                             Elliot Gale
                                             Attorney for Plaintiff




                                        19
